815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert J. KONDRAT, Plaintiff-Appellant,v.Joseph E. O'NEILL;  Joseph Donofrio;  Edward A. Cox,Defendants-Appellees.
No. 86-3263.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1987.

Before MARTIN and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Appellant appeals pro se from the district court's dismissal of his complaint for lack of subject matter jurisdiction and failure to state a claim upon which relief can be granted.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant alleges that the district court erred in construing his complaint of entrapment by three Ohio court of appeals judges as a request to review a state court decision.


3
The district court properly construed the complaint and properly dismissed it.  A district court cannot review a state court decision.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).


4
Entrapment is not a civil cause of action;  entrapment is only a defense to a criminal action.   U.S. v. McLernon, 746 F.2d 1098, 1109 (6th Cir.1984).  Furthermore, judges are absolutely immune to a suit for damages for actions committed within their jurisdiction.   Stump v. Sparkman, 435 U.S. 349, 356-357 (1978).


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.